Citation Nr: 0425276	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  01-05 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151, for chronic headaches and residuals of 
injuries to the neck, shoulders, knees, left elbow, and lower 
back, claimed to have resulted from treatment at a Department 
of Veterans Affairs medical facility in October 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from November 1951 to 
November 1953. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a Marc 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston 
Texas.  In June 2001, the veteran requested to be scheduled 
at a hearing at the RO before a Veterans Law Judge but, in an 
April 2002 signed statement, the veteran requested that his 
case be forwarded to the Board for review.  Then, the RO 
scheduled the veteran for a personal hearing at the RO in 
July 2002 but, in June 2002, the veteran's accredited service 
representative advised the RO that the veteran was unable to 
attend the hearing and requested that it be rescheduled.

The veteran was scheduled for a personal hearing in December 
2002 but, prior to the hearing, the veteran's representative 
advised the RO that the veteran was ill and unable to attend 
the hearing, and requested that it be rescheduled.  The 
veteran's hearing was rescheduled for January 2003 but, prior 
to that hearing, his representative advised the RO that the 
veteran was unable to attend the hearing, did not request 
that the hearing be rescheduled, and asked that his request 
for a personal hearing be cancelled.  The Board believes that 
all due process requirements were met regarding the veteran's 
hearing request.  In July 2003, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.


FINDINGS OF FACT

1.  In November 2000, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 U.S.C.A. § 
1151.

2.  The competent and probative medical evidence of record 
preponderates against a finding that chronic headaches and 
residuals of injuries to the neck, shoulders, knees, left 
elbow, and lower back resulted from VA medical care furnished 
to the veteran starting in October 2000.

3.  Even if such chronic headaches and residuals of injuries 
to the neck, shoulders, knees, left elbow, and lower back 
were found to have resulted from VA medical care, the medical 
evidence preponderates against a finding that such disability 
was the proximate result of fault on the part of VA in 
furnishing such care, or that it was the proximate result of 
an event not reasonably foreseeable in furnishing such care.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for chronic headaches and residuals of injuries to the 
neck, shoulders, knees, left elbow, and lower back, claimed 
to have resulted from treatment at a VA medical facility in 
starting in October 2000 is not warranted.  38 U.S.C.A. §§ 
1151, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the record reflects that, in an October 1954 
rating decision, the RO granted the veteran's claim for 
service connection for residuals of a right ankle sprain, 
currently evaluated as 30 percent disabling.  Further, in 
January and July 1995 rating decisions, the RO denied the 
veteran's claim for entitlement to service connection for a 
back disorder as secondary to the service-connected right 
ankle disability.  The RO concluded that the veteran had 
sustained a work related lumbar disc injury in 1988, required 
subsequent surgeries, and complained of chronic low back pain 
not shown to be related to the right ankle.  In addition, in 
a June 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder as secondary to the service-connected right 
ankle disability.  The RO found that the veteran had 
degenerative joint disease of both knees which was not shown 
to be related to his right ankle disability.  

Furthermore, the record contains an August 1997 VA orthopedic 
examination report which reflects the veteran's complaints of 
intermittent low back pain for over forty-five years, and 
indicates he had two back operations, having been diagnosed 
with spinal stenosis at L3-4 and undergone two laminectomies.  
It was noted that the veteran said he fell frequently, almost 
daily.  Due to those falls, he currently complained of 
bilateral knee pain.  Another orthopedic (spine) examination 
report dated in August 1997 indicates that the veteran 
reported he was very unsteady and fell frequently because he 
got dizzy and lost his balance.  In a September 1999 signed 
statement, D.E., M.D., stated that the veteran was severely 
limited by osteoarthritis in his hip joints, shoulders, 
knees, and left ankle.  It was noted that the veteran had 
limited range of motion in his upper extremities, and atrophy 
in his upper and lower extremities.  

A June 2000 written statement from the veteran is to the 
effect that, in July 1995, he jammed his left arm into the 
tailgate of truck and injured his left shoulder.  He said 
that X-rays taken by VA showed that his left shoulder had 
broken cartilage.  (VA outpatient records dated in September 
1995 indicate he was seen for complaints of a bruised left 
elbow.  In December 1995, he was seen for left elbow 
complaints and noted to have increased shoulder impingement; 
X-rays showed left shoulder osteoarthritis.)

In November 2000, the veteran submitted a claim for 
disability benefits under 38 U.S.C.A. § 1151.  He indicated 
that he had sustained injuries in an October 2000 fall from a 
VA-issued scooter after a VA Medical Center (VAMC) 
Prosthetics Treatment Center employee in Houston, Texas, 
adjusted his scooter seat by removing a bracket (apparently 
used, in part, to hoist the scooter in and out of his 
automobile) that evidently held the seat in place.  The 
veteran maintained that the adjustment caused the seat to 
slide, led to his fall, and resulted in his subsequent 
headaches and neck, knee, shoulder, left elbow, and low back 
injuries.  

Medical records from the VAMC in Houston, Texas, include a 
Prosthetics Treatment Center "Item Listing" record, dated 
from November 1997 to November 2002, and outpatient medical 
records dated from 2000 to 2001.  The VA outpatient records 
reflect that on October 18, 2000, at approximately 10 a.m., 
the veteran, who was 71 years old, came to the Prosthetics 
Treatment Center and requested a smaller electric scooter.  
It was noted that he said the scooter currently issued to him 
(in 1998) had tires that were too large and did not fit in 
his (automobile) lift.  He had an old Suburban, and was not 
intending to buy a new car in the foreseeable future.  This 
record reflects that the veteran was re-issued a 305 Rascal 
with the smaller tires, from stock.  

The Prosthetics Treatment Center "Item Listing" record 
reflects that an electric scooter was issued to the veteran 
on October 18, 2000 (indicated by an "R" code) and that on 
October 19, 2000, the scooter was repaired (indicated by an 
"X" code).  A note between the two dates indicates he was 
issued the scooter to load and unload more easily.  A note at 
the end of the Item Listing indicates that the prosthetics 
records did not show any adjustment or modification to the 
scooter in October 2000.  It was further noted that the 
original scooter was replaced with a VA stock scooter on 
October 18, 2000.  According to the VAMC Prosthetics Chief, 
the October 19, 2000 "X" code was an error and should have 
been an "R" (replacement code) that reflected the October 
18, 2000 action.

The VA outpatient medical records indicate that on October 
18, 2000, the veteran was scheduled for an 11 a.m. 
appointment in the hypertension clinic, but failed to appear.

The VA outpatient medical records also show that on October 
18, 2000, the veteran was seen in the outpatient Urgent Care 
unit at noon.  He said he fell off his scooter and hit his 
left elbow, left knee, and the back of his head, without any 
loss of consciousness.  He denied weakness, vision change, 
and loss of coordination.  The veteran had a mild left knee 
abrasion but no bruising, and complained of pain in his neck, 
left elbow, and left knee, and headache since the fall.  He 
was able to walk at home and ambulate outside on the electric 
scooter.  Neurological examination findings showed the 
veteran's cranial nerves were intact.  He had full range of 
motion in his neck, left elbow, and left knee, with 
complaints of pain in the posterior neck.  Deep tendon 
reflexes were difficult to illicit, but were +2 and 
symmetrical in the upper extremities and +1 and symmetrical 
in the lower extremities.  There was normal rectal tone.  
Muscle strength was 5/5 (essentially normal) except in the 
left triceps, where it was limited by shoulder pain.  A 
computed tomography (CT) of the cervical spine showed normal 
bony alignment and no fractures.  X-rays of the left elbow 
and left knee were negative for fracture. 

In an October 2001 written statement, the veteran said he had 
recently been hospitalized by VA, during which time he 
received physical therapy for his injured left shoulder.  
October 2001 VA medical records show the veteran underwent a 
left total hip replacement in November 1999 and, in July 
2001, underwent a right total hip replacement for which he 
was hospitalized until October 2001.  

The October 2001 VA physical therapy discharge record 
indicates that the recent hospital stay was complicated by a 
left heel stage II decubitus ulcer and a right heel stage I 
ulcer.  It was noted that the veteran complained of 
intermittent left shoulder pain.  The records show he was 
treated from mid July to late September 2001 for instruction 
of hip precautions, gait and transfer training, mobility, 
strengthening, and home exercise and heel projection.  
According to this record, when discharged from physical 
therapy, some bilateral impingements due to atrophy were 
suspected.  The physical therapy records do not describe 
treatment for the left shoulder.

The October 2001 VA medical records include an orthopedic 
surgery consultation note to the effect that the veteran 
complained of bilateral shoulder pain since a fall in October 
2000.  It was noted that the veteran had occupational therapy 
without relief of symptoms, and that pain limited his 
activity.  Physical examination findings revealed 
significantly decreased range of motion of both shoulders and 
a bony protuberance of the left acromioclavicular (AC) joint.  
X-rays showed significant AC degenerative joint disease and 
the physician suspected "RTC" (rotator cuff tear?) 
arthropathy of the left shoulder.  The assessment was 
suspected bilateral "RCT (rotator cuff tear?).  A magnetic 
resonance image (MRI) was ordered of both shoulders.  The 
veteran's AC joint was injected, with a decrease in left 
shoulder pain, and he was advised to follow up for possible 
rotator cuff repair if indicated.  An X-ray of the veteran's 
shoulders was consistent with degenerative change, a 
deformity lateral distal condyle was thought to be due to 
prior trauma, and there was no associated soft tissue 
swelling.  According to a clinical assessment dated October 
5, 2001, the veteran had had a previous MRI.


An October 11, 2001, VA record entry indicates that the 
veteran was ready for discharge but wanted to remain for left 
shoulder treatment.  His MRI was completed that day.  The 
veteran was discharged two weeks later.

A November 2001 VA outpatient clinic record indicates that 
the veteran was seen for complaints of right shoulder pain.  
It was noted that he had very limited movement of both 
shoulders, with the left worse than the right.  He was 
scheduled for an arthrogram to determine if he needed a 
shoulder arthoplasty.  A December 2001 record entry indicates 
that the arthrogram was positive for a tear and for 
degenerative joint disease.  There was poor left shoulder 
range of motion.  The veteran was approved for a hooded total 
shoulder arthroplasty on the left side.  Also in December 
2001, the veteran submitted a color photograph of his left 
shoulder, which reflected a bony protuberance at the top of 
the left shoulder.

In a February 2002 electronic mail message to the VAMC, an RO 
representative requested information regarding any adjustment 
made to the veteran's scooter on or about October 8, 2000.  
In a response dated the next day, a VAMC representative 
indicated that available medical center records reflected 
that the veteran was issued a scooter on October 18, 2000 and 
exchanged it for a small one on October 19, 2000.  There was 
no record of any other scooter activity, repair, reissue, 
etc.

Pursuant to the Board's July 2003 remand, the veteran was 
scheduled for a VA examination in April 2003 to assess the 
etiology of any chronic headache and neck, shoulder, elbow, 
knee and lower back disorders found to be present.  However, 
according to a March 2003 note in the file, a nursing home 
manager advised the RO that the veteran resided in the 
nursing home, was in no condition to travel and could not 
transported to VA for an examination.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. 121.


The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In March 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed May 2001 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the April 2004 SSOC contained the 
new duty-to-assist regulations codified at 38 C.F.R. § 3.159 
(2003).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).




The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
B.  Discussion

In this case, the veteran does not allege that his claimed 
additional disability was the direct result of VA medical 
treatment.  Rather, he contends that he fell off the seat of 
a VA-issued scooter that was improperly adjusted by a VAMC 
Prosthetics Treatment Center employee.  The Board does not 
doubt the appellant's sincere belief that there must be a 
connection based at least in part upon his apparent physical 
decline following the fall and the severity of his injuries.

However, in Sweitzer v. Brown, 5 Vet. App. 503 (1993), the 
Court affirmed a Board decision which denied 38 U.S.C.A. § 
1151 benefits for a veteran who had claimed that, while he 
was waiting for a VA examination, an unidentified patient in 
a motorized wheelchair struck the claimant in the lower 
torso, and knocked him to the ground.  The Court in Sweitzer 
held that 38 U.S.C.A. § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.

But, in this regard, in VAOPGCPREC 1-99 the VA General 
Counsel determined that 38 U.S.C.A. § 1151 authorizes 
compensation only for disability resulting from the treatment 
or examination itself at a VA facility, and not for 
disability due to such intervening causes as a sexual assault 
or another intentional tort; remedies for such acts are 
beyond the scope of section 1151.  See also Sweitzer v. 
Brown, supra, 5 Vet. App. at 505 (as noted, holding that 
section 1151 does not address disabilities that are merely 
coincidental with the receipt of VA treatment or which are 
not the result of actions by the VA); VAOPGCPREC 7-97 
(section 1151 does not cover injuries which were merely 
incurred during or coincident with hospitalization but not as 
a result of hospitalization).

The Board notes that while the record reflects that the 
veteran's alleged fall from his scooter occurred while he was 
a the VAMC and at a time when he contends his VA-issued 
scooter seat failed, the Board's reading of VAOPGCPREC 1-99 
does not negate the requirement that injury must result from 
treatment itself, and not from an incident that is merely 
coincident with that treatment.

Under 38 U.S.C.A. § 7104(c) (West 2002), the Board is bound 
in its decisions by the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.

Assuming that the veteran's claim has resulted from VA 
medical treatment, the statutory criteria applicable to this 
case appear at 38 U.S.C.A. § 1151 (West 2002), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. § 
3.358(a), 38 C.F.R. § 3.800(a) (2003).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
that the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith. In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).




The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).


Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998). However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

The Board notes that new regulations pertaining to 
disabilities resulting from VA negligence, which implements 
the post-Gardner changes to 38 U.S.C.A. § 1151, went into 
effect on September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004).

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for chronic headaches and 
residuals of injuries to the neck, shoulders, knees, left 
elbow, and lower back in November 2000.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim must be decided under the current, post-October 1, 
1997, version of 38 U.S.C.A. § 1151, as enacted in Public Law 
No. 104-204.

In pertinent part, section 1151, as amended, now provides as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West 2002).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court of Appeals for 
Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2003).

Thus, claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service-
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still 
submit sufficient evidence of a causal nexus between that . . 
. event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).


In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
Court of Appeals for Veterans Claims has made this clear in 
numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

The veteran maintains that chronic headaches and residuals of 
injuries to the neck, shoulders, knees, left elbow, and lower 
back resulted from VA treatment, and specifically from a fall 
in October 2000 from a VA-issued scooter after a VA Medical 
Center Prosthetics Department employee adjusted his scooter 
seat by removing a bracket (apparently used, in part, to 
hoist the scooter in and out of his automobile) that 
evidently held the seat in place.  He contents that the 
adjustment caused the seat to slide, led to his fall, and 
resulted in his subsequent headaches and neck, knee, 
shoulder, left elbow, and low back disabilities.

Although the evidence shows that the VAMC Prosthetics 
Treatment Center issued a new electric scooter to the veteran 
on October 18, 2000, and the records show that he was seen 
soon after in the Urgent Care clinic for treatment of 
injuries he said were the result of a fall, the records do 
not reflect that he fell from the scooter or that he 
experienced any complications, including any due to VA 
treatment or actions.  Furthermore, while the evidence 
demonstrates that the veteran was observed to have a bruised 
left knee, and complained of headache since the fall, 
neurological examination findings showed his cranial nerves 
were intact, and a cervical spine CT scan and X-rays did not 
show fractures of the left knee or elbow or cervical spine.


While in October 2001 VA medical records, the veteran 
reported left shoulder pain since he fell, and in December 
2001 it was noted that findings were positive for a left 
shoulder tear and a arthroplasty was recommended, these 
records to not show that the torn left shoulder was due to 
the fall in October 2000.  Furthermore, in October 2001, the 
veteran asserted that he had received recent physical therapy 
for the left shoulder injury, but the pertinent medical 
records demonstrate that, while he complained of left 
shoulder pain, he received physical therapy following his 
July 2001 total right hip replacement.  There is nothing in 
the record to demonstrate that the issuance of the new 
electric scooter was related to the veteran's left shoulder 
tear diagnosed in December 2001.  In fact, as detailed above, 
prior to his October 2000 fall, the veteran had documented 
bilateral knee and shoulder arthritis and a back disorder, 
and, in a June 2000 written statement, reported sustaining a 
left shoulder injury in July 1995 when a tailgate closed on 
his arm and he said X-rays revealed torn ligaments.  As noted 
above, the 1995 and 1996 VA medical records reflect the 
veteran's diagnosed left shoulder impingement.  However, 
there is nothing in the record to show that the veteran's 
left shoulder tear diagnosed in December 2001 was a 
consequence of any prior VA treatment in October 2000.

There is simply no competent medical evidence to show that 
the veteran's alleged chronic headache and neck, shoulder, 
knee, left elbow, and lower back injuries are related to VA 
medical treatment, or lack of such treatment, as contended by 
the veteran.  On the other hand, the VA treatment records do 
not reflect treatment for chronic headache and injuries to 
the right shoulder, bilateral knees, left elbow, and lower 
back, other than the left knee mild abrasion.  It is indeed 
unfortunate that the veteran was unable to attend the 
scheduled April 2004 VA examination that might have provided 
more clarification regarding the origin of his alleged 
injuries.  

However, the competent medical evidence of record fails to 
establish an etiological relationship between VA treatment of 
the veteran starting in October 2000 and any chronic 
headaches and residuals of injuries to the neck, shoulders, 
knees, left elbow, and lower back.  In any event, even 
assuming, arguendo, that such an etiological relationship 
were to be established, that finding, in and of itself, would 
not be a sufficient basis upon which to grant entitlement to 
benefits under the current provisions of 38 U.S.C.A. § 1151.

The law now requires a finding that the record contain 
evidence that reflects carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, either in furnishing medical care, or in 
the action of the VAMC Prosthetics Treatment Center employee 
on October 18, 2000 in providing the veteran with the 
electric scooter or even in making any unrecorded mechanical 
adjustments, that resulted in the veteran's claimed 
disabilities of the neck, shoulders, knees, left elbow and 
lower back and headaches.  That element of a meritorious 
claim under section 1151 has not been satisfied herein, nor 
do the newly issued regulations implementing section 1151 
provide a basis for granting the claim.  See 69 Fed. Reg. 
46,426, 46,433-35 (Aug. 3, 2004).

While the evidence shows that the veteran sustained a left 
shoulder tear, diagnosed at some time after October 18, 2000, 
it is unclear whether he tore his shoulder at the time he 
exchanged his old electric scooter for a new one.  In any 
event, while the evidence also shows that the veteran 
reported a mild left knee abrasion and had complained of left 
elbow, lower back, neck, and left knee pain and headaches, 
neurological examination findings showed cranial nerves were 
intact and physical examination findings showed essential 
normal muscle strength except in the left triceps that was 
limited by shoulder pain; X-rays were negative for left knee 
and elbow fracture, and subsequent medical records are not 
referable to neck lower back, right shoulder, left elbow, or 
bilateral knee pain.  Nor do the subsequent medical records 
reflect treatment or diagnosis of a headache disorder or 
right shoulder, knee, neck, or lower back injuries associated 
with the veteran's fall on October 18, 2000.  When 
hospitalized in July 2001, the veteran underwent a total 
right hip replacement, which has not been associated with the 
October 2000 fall.

In addition, even if there were presented medical evidence to 
establish that the October 2000 incident or such alleged 
actions by the VA employee caused the veteran's claimed 
disorders (as opposed to a theoretical possibility), the 
veteran would need to demonstrate that the development of the 
claimed chronic headache and residuals of injuries to the 
neck, shoulders, knees, left elbow, and lower back were 
events not reasonably foreseeable.  (Here the Board notes 
that the objective medical evidence of record does not 
substantiate the veteran's assertion that he even currently 
has chronic headaches and residuals of injuries to his neck, 
right shoulder, knees, left elbow, and lower back.)  The 
objective medical evidence of record militates against the 
veteran's claim, indicating that he does not currently have 
chronic headaches and residuals of injuries to the neck, 
right shoulder, knees, left elbow, and lower back.  While the 
medical records indicate the veteran had a mild left knee 
abrasion and complaints of neck, low back, left elbow, and 
knee pain with a headache following the October 2000 fall 
and, in December 2001, was advised to undergo a total 
arthroplasty of the left shoulder, there was nothing to show 
that such reaction was an unexpected or unforeseeable result 
of the Prosthetics Treatment Center actions.  

Moreover, although the veteran told a VA physician in October 
2001 that his left shoulder injury was due to a fall the 
previous year, such a statement does not demonstrate fault on 
behalf of the VAMC Prosthetics Treatment Center, and there is 
nothing in the medical records to substantiate such an 
assertion.  As to the veteran's left shoulder disorder, while 
he appears to have developed a left shoulder tear that was 
diagnosed in October 2001, there is nothing in the medical 
record, aside from the veteran's assertions, to link his left 
shoulder tear with the October 2000 issuance of a new 
electric scooter by the VAMC Prosthetics Treatment Center.  

In summary, compensation is not warranted for chronic 
headaches and residuals of injuries to the neck, shoulders, 
knees, left elbow. and lower back as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the veteran's 
claimed ailments, and understand his concerns, but the 
competent medical evidence of record does not place his claim 
in relative equipoise.  As the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) (old 
and new versions); Gilbert v. Derwinski, supra, at 55-57.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for chronic headaches and residuals of injuries to the 
neck, shoulders, knees, left elbow, and lower back, claimed 
to have resulted from treatment at a Department of Veterans 
Affairs medical facility starting in October 2000, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



